Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11st, 2021 has been entered.
 
Status of Claims
2.    Applicants’ amendment/argument dated October 11th, 2021 responding to the Office Action July 9th, 2021 provided in the rejection of claims 1-20.
3.    Claims 1, 16 and 19 are amended.  Claims 1-20 are pending in the application, of which claims 1, 16 and 19 are in independent form and these claim fully considered by the examiner. 

			Response to Amendments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al. (US Patent No. 9,811,451 B1 – art of record --herein after Arguelles) and in view of Cheng et al. (US Pub. No. 2017/0004062 – new art made of record --herein after Cheng).

Regarding claim 1.   
 Arguelles discloses 
A method comprising:
executing a test by a virtual machine guest (perform the test on the software under test – See Fig. 4, step 410, the operating system comprises the LINUX operating system – See Col. 24, lines 42-54), wherein the test includes a time limit (generate and store test results, including to perform the test – See Fig. 4, step 412, a desired duration for completion of the tests 112 – See col. 16, lines 54-56) that includes a maximum time in which the test is to be completed without causing a timeout (the number of test instances to utilize to complete testing approximately within the maximum execution time can be determined based upon historical test execution time data for the tests – See Col 3, lines 6-11); and
adjusting, in response to the determining (determines whether the estimated amount of time to complete all of the tests -- See Col. 16 lines 66-67 and Col. 17, lines 1-13), the maximum time based on one or more indications of availability of a host of the virtual machine (the software testing service 104 determines that the testing preferences 114 do specify a maximum execution time for the tests 112, the routine 300 proceeds from operation 306 to operation 310…the software testing service 104 computes an estimate of the time to complete the tests 112 based upon the historical test execution time data 126 for the tests 112.  As discussed above, in one particular configuration a window of N executions of a test 112 might be utilized, and the execution times for more recent executions of the test 112 will be assigned a higher weight than older executions.  Other mechanisms might also be utilized to compute an estimate of the execution time for the tests 112 based upon previous executions of the same tests 112.  – See Col. 15, lines 4-38.  The testing preferences might specify a maximum execution time for the tests.  In this scenario, the number of test instances to utilize to complete testing approximately within the maximum execution time can be determined based upon historical test execution time data for the tests.  Alternately, if historical test execution time data is not available for the tests, the number of test instances to utilize to complete testing within approximately the maximum execution time can be determined based upon historical test execution time data for other tests 
Examiner notes the amount of time or maximum time can be increased/adjusted/reduced.  Therefore, Arguelles discloses adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (the amount of time to perform the requested tests 112 can be reduced/increased so that the total amount of time to perform all of the tests 112 is approximately the desired duration – See Col. 17, lines 9-13 and 26-36 and Fig. 5).
 Arguelles discloses the software testing service 104 determines whether the estimated amount of time to complete all of the tests 112 is less than the desired testing duration (i.e. that the tests 112 will complete sooner than desired) – See Col. 16 lines 66-67 and Col. 17, lines 1-13).  Arguelles does not discloses
determining that the time limit is exceeded if a duration of the test exceeds the maximum time, and wherein the indications of availability include tasks scheduled to run on the host or the virtual machine.

determining that the time limit is exceeded if a duration of the test exceeds the maximum time (creating a software performance testing environment based on a virtual machine– See paragraph [0027], a determining module configured to notify the virtual CPU scheduler to determine a CPU time quota already consumed by the virtual CPU in the current CPU schedule period based on the recorded CPU time quota t1.  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment may be determined based on specific implementations – See paragraphs [0007, 0032-0033] and Figs 3 and 5-7.  Examiner notes that maximum time is set by system clock, and determining module configured the time already consumed then adjustment by adding time);
wherein the indications of availability include tasks scheduled to run on the host or the virtual machine (determining module 703 is further configured to notify the virtual CPU scheduler to set the CPU time quota already consumed by the virtual CPU in the current CPU schedule period to t2 – See paragraphs [0031-0033 and 0035] and Figs.3 and 5-7).  
Cheng also discloses
adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (an adjusting module configured to adjust a system clock of the virtual machine based on the determined CPU time quota already consumed by the virtual CPU in the current CPU schedule period – See paragraph [0007].  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Arguelles’ invention because incorporating Cheng’s teaching would enhance Arguelles to enable to determine the time point/maximum for system clock adjustment as suggested by Cheng (paragraphs [0031-0033]).

Regarding claim 2, the method of claim 1, 
Arguelles discloses
wherein the adjusting includes increasing the time limit (the amount of time to perform the requested tests 112 can be increased so that the total amount of time to perform all of the tests 112 is approximately the desired duration – See paragraphs [0283-0288]).

Regarding claim 3, the method of claim 1, 
Arguelles discloses
wherein the one or more indications include an amount of computing resources available (the software testing service 104 can instruct the test runner 126 to dynamically adjust the concurrent execution of the test runner… a test instance 126 with a greater amount of memory might be selected for future execution of the tests 112 if the tests 112 are memory bound.  Similarly, a test instance 126 with a higher capacity 
	
Regarding claim 5, the method of claim 1, 
Arguelles discloses
wherein the adjusting is further based on one or more historical time limits (In order to compute the number of test instances 124 to utilize based on the historical test execution time data 126 for the tests 112, the software testing service 104 utilizes the historical test execution time for a test 112 as an estimate of how long the test 112 will take to run again.  When the execution time for a test 112 changes, the software testing service 104 can readjust the estimated time for execution utilizing a mechanism whereby weights are assigned to execution times – See Col. 8, lines 13-23). 
 
.Regarding claim 6, the method of claim 1, 
Arguelles discloses
further comprising adjusting the time limit based on one or more indications of availability of the virtual machine guest (the amount of time to perform the requested tests 112 can be increased so that the total amount of time to perform all of the tests 112 is approximately the desired duration  – See Col. 17, lines 2-13.  In order to compute the number of test instances 124 to utilize based on the historical test execution time data 126 for the tests 112, the software testing service 104 utilizes the historical test execution time for a test 112 as an estimate of how long the test 112 will take to run again.  When the execution time for a test 112 changes, the 

Regarding claim 7, the method of claim 1, 
Cheng discloses 
further comprising temporarily suspending the time limit prior to the adjusting (the virtual CPU scheduler is notified to cause the suspended virtual CPU to resume its work; in step S507, the virtual CPU scheduler is notified to record a CPU time quota already consumed by the virtual CPU in the current CPU schedule period as t1; in step S508, a system clock of the virtual machine is adjusted forward by t1 – See paragraph [0030]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Arguelles’ invention because incorporating Cheng’s teaching would enhance Arguelles to enable to notify the virtual CPU scheduler to cause the suspend virtual CPU to resume its work request as suggested by Cheng (paragraph [0030]).

Regarding claim 16. 
Arguelles discloses
A system (Fig. 11 – a system) comprising: 
a non-transitory memory (ROM, RAM – See Fig. 11, 1108 and 1110); and 
one or more hardware processors (CPUs – See Fig. 11, 1104) coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations (The ROM 1110 or NVRAM can also store other software components necessary for the operation of the computer 1100 in accordance with the configurations – See col. 23, lines 24-37) comprising: 
executing a test (perform the test on the software under test – See Fig. 4, step 410), wherein the test includes a time limit (generate and store test results, including to perform the test – See Fig. 4, step 412, a desired duration for completion of the tests 112 – See col. 16, lines 54-56); and 
adjusting, in response to the determining, the maximum time based on one or more indications of availability of the system (the software testing service 104 determines that the testing preferences 114 do specify a maximum execution time for the tests 112, the routine 300 proceeds from operation 306 to operation 310…the software testing service 104 computes an estimate of the time to complete the tests 112 based upon the historical test execution time data 126 for the tests 112.  As discussed above, in one particular configuration a window of N executions of a test 112 might be utilized, and the execution times for more recent executions of the test 112 will be assigned a higher weight than older executions.  Other mechanisms might also be utilized to compute an estimate of the execution time for the tests 112 based upon previous executions of the same tests 112.  – See Col. 15, lines 4-38.  The testing preferences might specify a maximum execution time for the tests.  In this scenario, the number of test instances to utilize to complete testing approximately within the maximum execution time can be determined based upon historical test execution time 
Examiner notes the amount of time or maximum time can be increased/adjusted/reduced.  Therefore, Arguelles discloses adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (the amount of time to perform the requested tests 112 can be reduced/increased so that the total amount of time to perform all of the tests 112 is approximately the desired duration – See Col. 17, lines 9-13 and 26-36 and Fig. 5).
Arguelles discloses the software testing service 104 determines whether the estimated amount of time to complete all of the tests 112 is less than the desired testing 
determining that the time limit is exceeded if a duration of the test exceeds the maximum time, and wherein the indications of availability include tasks scheduled to run on the host or the virtual machine.
Cheng discloses 
determining that the time limit is exceeded if a duration of the test exceeds the maximum time (creating a software performance testing environment based on a virtual machine– See paragraph [0027]), a determining module configured to notify the virtual CPU scheduler to determine a CPU time quota already consumed by the virtual CPU in the current CPU schedule period based on the recorded CPU time quota t1.  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment may be determined based on specific implementations – See paragraphs [0007, 0032-0033 and 0035] and Figs 3 and 5-7.  Examiner notes that maximum time is set by system clock, and determining module configured the time already consumed then adjustment by adding time);
wherein the indications of availability include tasks scheduled to run on the host or the virtual machine (determining module 703 is further configured to notify the virtual CPU scheduler to set the CPU time quota already consumed by the virtual CPU in the current CPU schedule period to t2 – See paragraphs [0031-0033] and Figs 3 and 5-7).  
Cheng also discloses
adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (an adjusting module configured to adjust a system clock of the virtual machine based on the determined CPU time quota already consumed by the virtual CPU in the current CPU schedule period – See paragraph [0007].  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment may be determined based on specific implementations – See paragraphs [0031-0033]).  Examiner notes the time point is maximum time is set and adjusted based on notifying the virtual CPU scheduler – See Figs. 3 and 5-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Arguelles’ invention because incorporating Cheng’s teaching would enhance Arguelles to enable to determine the time point/maximum for system clock adjustment as suggested by Cheng (paragraphs [0031-0033]).

Regarding claim 17, the system of claim 16, 
Arguelles discloses 
wherein the one or more indications of availability includes an anticipated indication of availability (the software testing service 104 can store data identifying the test 112 that was executed, the amount of time taken to execute the test, the class or other functional unit of tested software, and/or other data describing other aspects of the execution of the test 126 – Col. 10, lines 4-17.  The number of available test instances is fixed and cannot be modified dynamically as in the configuration described 

Regarding claim 19.  
Arguelles discloses   
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations (computer-readable storage medium – See Col. 4, lines 39-51) comprising:
scheduling a test for execution (The test instances can also be configured with the software under test and a test runner capable of performing the tests on the software – see Abstract. Test runner, software under test – See Fig. 1 and Fig. 3), wherein the test includes a time limit (generate and store test results, including to perform the test – See Fig. 4, step 412, a desired duration for completion of the tests 112 – See col. 16, lines 54-56) that includes a maximum time in which the test is to be completed without causing a timeout (number of test instances to utilize to complete testing approximately within the maximum execution time can be determined based upon historical test execution time data for the tests – See Col 3, lines 6-11); and 
adjusting, in response to the determining, the maximum time based on one or more indications of availability of the machine (the software testing service 104 determines that the testing preferences 114 do specify a maximum execution time for the tests 112, the routine 300 proceeds from operation 306 to operation 310…the 
Examiner notes the amount of time or maximum time can be increased/adjusted/reduced.  Therefore, Arguelles discloses adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (the amount of time to perform the requested tests 112 can be reduced/increased so that the total amount of time to perform all of the tests 112 is approximately the desired duration – See Col. 17, lines 9-13 and 26-36 and Fig. 5).
Arguelles discloses the software testing service 104 determines whether the estimated amount of time to complete all of the tests 112 is less than the desired testing duration (i.e. that the tests 112 will complete sooner than desired) – See Col. 16 lines 66-67 and Col. 17, lines 1-13).  Arguelles does not discloses
determining that the time limit is exceeded if a duration of the test exceeds the maximum time, and wherein the indications of availability include tasks scheduled to run on the host or the virtual machine.
Cheng discloses 
determining that the time limit is exceeded if a duration of the test exceeds the maximum time (creating a software performance testing environment based on a virtual machine– See paragraph [0027]), a determining module configured to notify the virtual CPU scheduler to determine a CPU time quota already consumed by the virtual CPU in the current CPU schedule period based on the recorded CPU time quota t1.  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment may be determined based on specific 
wherein the indications of availability include tasks scheduled to run on the host or the virtual machine (determining module 703 is further configured to notify the virtual CPU scheduler to set the CPU time quota already consumed by the virtual CPU in the current CPU schedule period to t2 – See paragraphs [0031-0033 and 0035] and Figs 3 and 5-7).  
Cheng also discloses
adjusting, in response to the determining, the maximum time based on one or more indications of availability of a host of the virtual machine (an adjusting module configured to adjust a system clock of the virtual machine based on the determined CPU time quota already consumed by the virtual CPU in the current CPU schedule period – See paragraph [0007].  For steps S508, S512, S608, and S612 of adjusting the system clock in FIGS. 5 and 6, the time point for system clock adjustment may be determined based on specific implementations – See paragraphs [0031-0033]).  Examiner notes the time point is maximum time is set and adjusted based on notifying the virtual CPU scheduler – See Figs. 3 and 5-7).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cheng’s teaching into Arguelles’ invention because incorporating Cheng’s teaching would enhance Arguelles to enable to determine the time point/maximum for system clock adjustment as suggested by Cheng (paragraph [0032]).

7.	Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles and Cheng as applied to claims 1 and 16 respectively above, and further in view of Shazly et al. (US Pub. No 2018/0024916 A1 –art of record-- herein after Shazly).

Regarding claim 4, the method of claim 1, 
Shazly discloses
further comprising storing, in a data structure (test control program and production system workload – See Fig. 2, 110 and 112), a test duration of the executed test (test duration – See Fig. 2, 112), the time limit (test clock – See fig. 2, 118), and the one or more indications of availability (the order in which test are to be run. – See Fig. 2, 114.  The data file may be implemented in any manner that describes the system information – See paragraphs [0086-0094]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Shazly’s teaching into Arguelles’s and Cheng’s invention because incorporating Shazly’s teaching would enhance Arguelles and Cheng enable to provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's provider as suggested by Shazly (paragraphs [0139])

Regarding claim 18, the system of claim 16, 
Shazly discloses
wherein the adjusting includes replacing the time limit with a time limit (the production system replication test time is being variably compressed.  With variable time compression, for the task/component/module that is being tested (executed), time progresses at its normal rate – See paragraph [0063]) corresponding to one or more previous indications of availability when the one or more previous indications of availability matches with one or more anticipated indications of availability (a "query and retrieval" test may be set up to simulate some number of users (e.g., several hundred) concurrently accessing the system for a finite amount of time (e.g., 24 hours)– See paragraph [0003].  The testing is done against the most possible realistic workload (based on the modeling accuracy).  (The modelling accuracy is how well the test workload matches the real production system workload – See paragraphs [0067, 0077] and Fig. 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Shazly’s teaching into Arguelies’ and Cheng’s invention because incorporating Shazly’s teaching would enhance Arguelies and Cheng to provide for time synchronization across multiple LPARs (or systems) as suggested by Shazly (paragraph [0039]).

8.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles and Cheng as applied to claim 1 above, and further in view of Funnell et al. (US Pub. No 2019/0303274 A1 –art of record-- herein after Funnell).

Regarding claim 8, the method of claim 7, 

wherein temporarily suspending the time limit includes deleting code corresponding to the time limit (Next, at step 368, a determination is made whether the size of the video file exceeds a predetermined size, e.g., 10 MB.  If the file size exceeds the predetermined size limit, the video file may be deleted – See paragraph [0097]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Funnell’s teaching into Arguelles’ and Cheng’s inventions because incorporating Funnell’s teaching would enhance Arguelle and Cheng to enable to delete code which is indicated by the test manager as suggested by Funnell (paragraph [0097]).

Regarding claim 9, the method of claim 7, 
Funnell discloses
wherein temporarily suspending the time limit includes temporarily commenting out code corresponding to the time limit (an error message may be communicated to the test manager 106 indicating that the video file was deleted because it was too large at step 370 – See paragraph [0097]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Funnell’s teaching into Arguelles’ and Cheng’s inventions because incorporating Funnell’s teaching would enhance Arguelles and Cheng to enable to receive test failure message as suggested by Funnell (paragraph [0025]).

9.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles and Cheng as applied to claim 7 above, and further in view of Heisei (JP 2016-503213–art of record-- herein after Heisei).

Regarding claim 10, the method of claim 7,
Heisei discloses
wherein temporarily suspending the time limit includes temporarily increasing the time limit (The software timeout may return any value useful for testing. In one embodiment t, the software timeout region returns a minimum and / or maximum completion time value for all parallel test processes – See paragraph [0022]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heisei’s teaching into Arguelles’ and Cheng’s invention because incorporating Heisei’s teaching would enhance Arguelles and Cheng to enable to return a maximum/minimum completion time as suggested by Heisei (paragraph [0022]).

Regarding claim 11, the method of claim 7, 
Heisei discloses
further comprising executing a further test while the time limit is temporarily suspended (when an executable calls a hardware interface, a timeout mechanism, e.g., a hardware interface, removes instructions associated with the timeout region from an instruction pipeline. Other instructions are not affected, so that 
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heisei’s teaching into Arguelles’ and Cheng’s inventions because incorporating Heisei’s teaching would enhance Arguelles and Cheng to enable to return a maximum/minimum completion time as suggested by Heisei (paragraph [0022]).

Regarding claim 12, the method of claim 11, 
Heisei discloses
further comprising determining that the further test is successfully executed (The API will be satisfied when 1 or more of the following interrupt conditions are met – See paragraph [0030]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heisei’s teaching into Arguelles’ and Cheng’s invention because incorporating Heisei’s teaching would enhance Arguelles and Cheng enable to support interruptions that increase the efficiency of the test method as suggested by Heisei (page 7).

Regarding claim 13, the method of claim 12, 
Heisei discloses
further comprising determining a duration of the further successfully executed test (The timeout region is executed at each supercomputer node until all of 
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Heisei’s teaching into Arguelles’ and Cheng’s invention because incorporating Heisei’s teaching would enhance Arguelles and Cheng to ensure that the calculation can be recovered from interruption of the timeout region as suggested by Heisei (paragraph [0061]).

10.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles and Cheng and Heisei as applied to claim 12 above, and further in view of Buil (US Pub. No. 2019/0266023 A1 – art of record--herein after Buil).

Regarding claim 14, the method of claim 13, 
Buil discloses
further comprising reinstating the time limit (FIG. 12, time is discretized into time intervals 510 with a fixed duration – See paragraph [0109]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Buil’s teaching into Arguelles’ and Cheng’s and Heisei’s inventions because incorporating Buil’s teaching would enhance Arguelles and Cheng and Heisei to enable to determine the timing all integrity test, the integrity tests that can be performed according to the respective timing schedule as suggested by Buil (paragraph [0109]).

Regarding claim 15, the method of claim 14, 
Buil discloses
wherein the adjusting the time limit is also based on the duration of the further successfully executed test (The additional computational resources 111-114 offer the potential of increasing a degree of time parallelization – See paragraph [0073]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Buil’s teaching into Arguelles’ and Cheng’s and Heisei’s inventions because incorporating Buil’s teaching would enhance Arguelles and Cheng and Heisei to enable to fully determine the timing schedule before performing of the integrity tests is started as suggested by Buil (paragraph [0108]).

11.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles and Cheng as applied to claim 19 above, and further in view of Wes Lloyd (Dynamic Scaling for Service Oriented Applications: Implications of Virtual Machine Placement on IaaS Clouds, 2014 – art of  record – herein after Lloyd).

Regarding claim 20, the non-transitory machine-readable medium of claim 19, 
Lloyd discloses
wherein the determining that that the time limit will be exceeded prior to executing the test (The Busy-Metric ranks resource utilization of the physical host machines by calculating total CPU time, disk sector reads/writes, network bytes sent/received for all VMs and PMs. Each component is normalized to 1 by dividing by includes inspecting a stack and anticipating one or more indications of availability at a time of the scheduled execution of the test (ApacheCloudStack provides “fill first” VM placement, equivalent to greedy allocation, and “disperse” mode, equivalent to roundrobin. Additionally custom allocators support implementation of new VM scheduling schemes. – See page 272). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lloyd’s teaching into Arguelles’ and Cheng’s inventions because incorporating Lloyd’s teaching would enhance Arguelles and Cheng to provide the time required to provision and launch new VMs exceeds duration of demand as suggested by Lloyd (page 271).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US Pub. No. 2018/0307583 A1) discloses Test cases are ordered based on the commit they were last executed on (e.g., test cases with older untested commits may be scheduled first).  The order is then adjusted based on one or more of the following factors: a priority multiplication factor, a maximum amount of time since last execution, and a maximum number of commits since last execution – See paragraphs [0003 and 0032].
Arbogast et al. (US Pub. No. 2019/0081812 A1) discloses runtimes of test telegrams are measured by the measuring program, and a maximum value of the measured runtimes is stored.  The measured maximum value is now used for a dynamic adjustment of the monitoring time.  Without the dynamic adjustment in the method of the present embodiments, the monitoring time (e.g., watchdog timeout) may be adjusted to the maximum duration of the ring interruption to be expected, which renders the failover times unnecessary– See paragraph [0012]).
Chen et al. (US Pub. No. 2018/0109464 A1) discloses at one point in time, monitor daemon 196A may detect that container 197A is receiving fifteen thousand cycles per second of the total CPU resource available in the cgroup 155A.  Cgroup 155A may have allocated 20% of available CPU capacity of cgroup 155A to container 197A.  Cgroup 155A may advertise a total CPU capacity of one hundred thousand cycles per second -- See paragraph [0026].
Zhou et al. (US Pub. No. 2019/0056972 A1) discloses the time adjusting module 112h is configured and operable to periodically adjust base time utilized by the time stamp generating module 112g based on the correct external time – See paragraph [0053].
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192